DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that while a description of prior art appears in the instant specification, no prior art has been added to the record by Information Disclosure Statement pursuant to 37 CFR 1.56(a). Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (b) Office Actions and/or prior art relevant to the claimed or disclosed invention which have been cited by a foreign or domestic patent office during prosecution of related foreign or domestic filings by Applicant(s), (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Specification
It is noted that the paragraph ending Page 16 of the specification describes Figs. 9A-9F, but refers back to corresponding components of these figures as existing in Figs. 8A-8F instead. The specification should be reviewed in detail for any additional typographical issues.

Claim Rejections - 35 USC § 112
It is noted that claim 18 refers back to a 3D printer as in claim 1, but is believed to depend instead from claim 17. The pending claims should be reviewed in detail for any additional typographical and/or indefiniteness issues.

Drawings
The drawings are considered objectionable for the following reasons:
Figures 1A-C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Fig. 2A includes reference characters “240” and “241” not mentioned in the description.
Fig. 4A(b) includes reference character “438” not mentioned in the description.
Fig. 8B includes reference character “870” not mentioned in the description.
Fig. 17B(a) includes reference character “1750D” not mentioned in the description.
Fig. 19B contains numeral “1966” at the beginning as opposed to the end of a line meant to be directed to the component being designated with this numeral.
Fig. 20A(a) includes reference characters “2074” and “2076”not mentioned in the description.
Reference character “2250” is used twice in Fig. 22 to designate two distinct components.
The drawings and corresponding description thereof should be reviewed in detail for any additional objectionable issues.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not acceptable, Applicant will be notified and informed of any required corrective action.

Election/Restriction
The following are claimed and/or disclosed patentably distinct species:

Species A1: A rotatable platform coupling corresponding to the Fig. 2A-B embodiment.
Species A2: A rotatable platform coupling corresponding to the Fig. 22 embodiment.

Species B1: A rotatable platform corresponding to the Fig. 3A-B embodiment.
Species B2: A rotatable platform corresponding to the Fig. 4A-B embodiment.
Species B3: A rotatable platform corresponding to the Fig. 11B embodiment.
Species B4: A rotatable platform corresponding to the Fig. 11C embodiment.
Species B5: A rotatable platform corresponding to the Fig. 11D embodiment.
Species B6: A rotatable platform corresponding to the Fig. 12A-B embodiment.
Species B7: A rotatable platform corresponding to the Fig. 15A-D embodiment.
Species B8: A rotatable platform corresponding to the Fig. 17A-D embodiment.
Species B9: A rotatable platform corresponding to the Fig. 19A-C embodiment.
Species B10: A rotatable platform corresponding to the Fig. 20A-B embodiment.

Species C1: An area of the second simple closed curve is smaller than that of the first simple closed curve.
Species C2: The second simple curve is a uniformly shrunk first simple closed curve.
Species C3: The second simple curve is an offsetly shrunk first simple closed curve.
Species C4: The second simple curve is a wrinkely shrunk first simple closed curve.

Applicant is required under 35 U.S.C. 121 to elect one of Species A1-A2, one of Species B1-B10, and one of Species C1-C4 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Note: if a claimed and/or disclosed sub-species exists for one or more of species categories A-C in addition to those identified above, then an election may be made therefrom so long as adequate support is identified therefor. An election must be made from each of species categories A-C, and it must be identified exactly which of the pending claims correspond therewith.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species have acquired a separate status in the art in view of their different classification and/or due to their recognized divergent subject matter; the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one species would not likely apply to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742